PER CURIAM.
This appeal is taken from an order revoking probation. Appellant contends the trial court erred in failing to articulate the specific grounds for the revocation. The order of revocation of probation is amended to reflect that appellant violated the terms and conditions of his probation by his unauthorized absence from the Probation and Restitution Center on May 11, 1992, and by absconding from the Probation and Restitution Center on May 12, 1992. As amended, the order of revocation of probation is affirmed. See Gore v. State, 616 So.2d 189 (Fla. 1st DCA 1993); Hogwood v. State, 615 So.2d 780 (Fla. 1st DCA 1993); Brundage v. State, 593 So.2d 1227 (Fla. 1st DCA 1992); McKnight v. State, 616 So.2d 635 (Fla. 2d DCA 1993); Joseph v. State, 615 So.2d 833 (Fla. 4th DCA 1993).
SMITH, JOANOS and KAHN, JJ., concur.